              Case 3:19-cv-04540 Document 1 Filed 08/05/19 Page 1 of 19



   Joel E. Elkins (SBN 256020)
 1 jelkins@weisslawllp.com
   WEISSLAW LLP
 2 9107 Wilshire Blvd., Suite 450
   Beverly Hills, CA 90210
 3 Telephone: 310/208-2800
   Facsimile: 310/209-2348
 4
   Attorneys for Plaintiff
 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9
                                   NORTHERN DISTRICT OF CALIFORNIA
10

11    ANDY CHEUNG, On Behalf of Himself and             )   Case No.
      All Others Similarly Situated,                    )
12                                                      )
                                                        )   CLASS ACTION
                            Plaintiff,                  )
13
                                                        )   COMPLAINT FOR VIOLATIONS
14                    vs.                               )   OF THE FEDERAL SECURITIES
                                                        )   LAWS
15    SHUTTERFLY, INC., RYAN O’HARA,                    )
      THOMAS D. HUGHES, WILL LANSING,                   )   JURY TRIAL DEMANDED
16    EVA MANOLIS, ANN MATHER,                          )
                                                        )
      ELIZABETH RAFAEL, ELIZABETH                       )
17
      SARTAIN, H. TAYLOE STANSBURY,                     )
18    BRIAN SWETTE, and MICHAEL ZEISSER,                )
                                                        )
19                          Defendants.                 )
                                                        )
20                                                      )
                                                        )
21

22          Plaintiff Andy Cheung (“Plaintiff”), by and through his undersigned counsel, alleges the
23
     following upon information and belief, including an examination and inquiry conducted by and
24
     through his counsel, except as to those allegations pertaining to Plaintiff, which are alleged upon
25
     personal knowledge, as follows:
26

27

28
                                      -1-
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
              Case 3:19-cv-04540 Document 1 Filed 08/05/19 Page 2 of 19



                                         NATURE OF THE ACTION
 1

 2          1.      This is a class action brought by Plaintiff on behalf of himself and the public

 3 stockholders of Shutterfly, Inc. (“Shutterfly” or the “Company”) against Shutterfly and the members

 4 of its Board of Directors (the “Board” or the “Individual Defendants”) for their violations of Sections

 5
     14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a),
 6
     78t(a), and U.S. Securities and Exchange Commission (“SEC”) Rule 14a-9, 17 C.F.R. 240.14a-9, and
 7
     to enjoin the vote on a proposed transaction, pursuant to which Shutterfly will be acquired by affiliates
 8
     of Apollo Global Management, LLC, Photo Holdings, LLC and Photo Holdings Merger Sub, Inc.
 9

10 (collectively, “Apollo”) (the “Proposed Transaction”).

11          2.      On June 10, 2019, Shutterfly and Apollo issued a joint press release announcing they
12 had entered into an Agreement and Plan of Merger (the “Merger Agreement”) to sell Shutterfly to

13
     Apollo. Under the terms of the Merger Agreement, Shutterfly stockholders will be entitled to receive
14
     $51.00 per share in cash for each Shutterfly share they own (the “Merger Consideration”). The
15
     Proposed Transaction is valued at approximately $2.7 billion.
16

17          3.      On July 30, 2019, Shutterfly filed a Definitive Proxy Statement on Schedule 14A (the

18 “Proxy Statement”) with the SEC.           The Proxy Statement, which recommends that Shutterfly

19 stockholders vote in favor of the Proposed Transaction, omits and/or misrepresents material

20 information concerning, among other things: (i) Shutterfly’s financial projections, relied upon by the

21
     Company’s financial advisor, Morgan Stanley & Co. LLC (“Morgan Stanley”), in its valuation
22
     analyses; (ii) the valuation analyses prepared by Morgan Stanley in connection with the rendering of
23
     its fairness opinion; and (ii) Company insiders’ potential conflicts of interest. The failure to
24

25 adequately disclose such material information constitutes a violation of Sections 14(a) and 20(a) of

26 the Exchange Act as Shutterfly stockholders need such material information in order to cast a fully-

27 informed vote or seek appraisal in connection with the Proposed Transaction.

28
                                      -2-
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                 Case 3:19-cv-04540 Document 1 Filed 08/05/19 Page 3 of 19



              4.     In short, unless remedied, Shutterfly’s public stockholders will be forced to make a
 1

 2 voting or appraisal decision on the Proposed Transaction without full disclosure of all material

 3 information concerning the Proposed Transaction being provided to them. Plaintiff seeks to enjoin

 4 the stockholder vote on the Proposed Transaction unless and until such Exchange Act violations are

 5
     cured.
 6
                                       JURISDICTION AND VENUE
 7
              5.     This Court has jurisdiction over the claims asserted herein for violations of Sections
 8
     14(a) and 20(a) of the Exchange Act and Rule 14a-9 promulgated thereunder pursuant to Section 27
 9

10 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. §1331 (federal question jurisdiction).

11            6.     The Court has jurisdiction over defendants because each defendant is either a
12 corporation that conducts business in and maintains operations in this District, or is an individual who

13
     has sufficient minimum contacts with this District so as to render the exercise of jurisdiction by this
14
     Court permissible under traditional notions of fair play and substantial justice.
15
              7.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Plaintiff’s claims
16

17 arose in this District, where a substantial portion of the actionable conduct took place, where most of

18 the documents are electronically stored, and where the evidence exists. Shutterfly is incorporated in

19 Delaware and is headquartered in this District. Moreover, each of the Individual Defendants, as

20 Company officers or directors, either resides in this District or has extensive contacts within this

21
     District.
22
                                                THE PARTIES
23
              8.     Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of
24

25 Shutterfly.

26

27

28
                                      -3-
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
              Case 3:19-cv-04540 Document 1 Filed 08/05/19 Page 4 of 19



             9.    Defendant Shutterfly is a Delaware corporation with its principal executive offices
 1

 2 located at 2800 Bridge Parkway, Redwood City, California 94065. Shutterfly’s common stock is

 3 traded on the NASDAQ Global Select Market under the ticker symbol “SFLY.”

 4           10.   Defendant Ryan O’Hara (“O’Hara”) is President, Chief Executive Officer (“CEO”),
 5
     and a director of the Company effective June 24, 2019.
 6
             11.   Defendant Thomas D. Hughes (“Hughes”) has served as a director of the Company
 7
     since 2015.
 8
             12.   Defendant Will Lansing (“Lansing”) is Chairman of the Board and has served as a
 9

10 director of the Company since 2017.

11           13.   Defendant Eva Manolis (“Manolis”) has served as a director of the Company since
12 2016.

13
             14.   Defendant Ann Mather (“Mather”) has served as a director of the Company since
14
     2013.
15
             15.   Defendant Elizabeth Rafael (“Rafael”) has served as a director of the Company since
16

17 2016.

18           16.   Defendant Elizabeth Sartain (“Sartain”) has served as a director of the Company since

19 2016.

20           17.   Defendant H. Tayloe Stansbury (“Stansbury”) has served as a director of the Company
21
     since 2016.
22
             18.   Defendant Brian Swette (“Swette”) has served as a director of the Company since
23
     2009.
24

25           19.   Defendant Michael Zeisser (“Zeisser”) has served as a director of the Company since

26 2013.

27

28
                                      -4-
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
              Case 3:19-cv-04540 Document 1 Filed 08/05/19 Page 5 of 19



            20.     Defendants identified in paragraphs 10-19 are collectively referred to herein as the
 1

 2 “Board” or the “Individual Defendants.”

 3                                   OTHER RELEVANT ENTITIES

 4          21.     Apollo is a is a leading global alternative investment manager with offices in New
 5
     York, Los Angeles, San Diego, Houston, Bethesda, London, Frankfurt, Madrid, Luxembourg,
 6
     Mumbai, Delhi, Singapore, Hong Kong, Shanghai and Tokyo. As of March 31, 2019, Apollo had
 7
     assets under management of approximately $303 billion in private equity, credit and real assets funds.
 8
 9                                CLASS ACTION ALLEGATIONS
10
            22.     Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal Rules
11
     of Civil Procedure on behalf of all persons and entities that own Shutterfly common stock (the
12
     “Class”). Excluded from the Class are defendants and their affiliates, immediate families, legal
13
     representatives, heirs, successors or assigns and any entity in which defendants have or had a
14

15 controlling interest.

16          23.     This action is properly maintainable as a class action under Rule 23 of the Federal
17 Rules of Civil Procedure. The Class is so numerous that joinder of all members is impracticable.

18
     While the exact number of Class members is unknown to Plaintiff at this time and can only be
19
     ascertained through discovery, Plaintiff believes that there are thousands of members in the Class.
20
     As of July 26, 2019, there were 34,396,897 shares of Shutterfly common stock outstanding. All
21

22 members of the Class may be identified from records maintained by Shutterfly or its transfer agent

23 and may be notified of the pendency of this action by mail, using forms of notice similar to that

24 customarily used in securities class actions.

25          24.     Questions of law and fact are common to the Class and predominate over questions
26
     affecting any individual Class member, including, inter alia:
27
                    (a)    Whether defendants have violated Section 14(a) of the Exchange Act and Rule
28
                                      -5-
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
              Case 3:19-cv-04540 Document 1 Filed 08/05/19 Page 6 of 19



     14a-9 promulgated thereunder;
 1

 2                  (b)     Whether the Individual Defendants have violated Section 20(a) of the

 3 Exchange Act; and

 4                  (c)     Whether Plaintiff and the other members of the Class would suffer irreparable
 5
     injury were the Proposed Transaction consummated.
 6
            25.     Plaintiff will fairly and adequately protect the interests of the Class, and has no
 7
     interests contrary to or in conflict with those of the Class that Plaintiff seeks to represent. Plaintiff
 8
     has retained competent counsel experienced in litigation of this nature.
 9

10          26.     A class action is superior to all other available methods for the fair and efficient

11 adjudication of this controversy. Plaintiff knows of no difficulty to be encountered in the management

12 of this action that would preclude its maintenance as a class action.

13
            27.     Defendants have acted, or refused to act, on grounds generally applicable to the Class
14
     as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on behalf of
15
     the Class is appropriate.
16

17                                  SUBSTANTIVE ALLEGATIONS
18
     Background of the Company and the Proposed Transaction
19
            28.     Founded in 1999, Shutterfly is a leading retailer and manufacturing platform for
20
     personalized products and communications. The Company focuses on helping consumers manage
21

22 their memories through the medium of photography.

23          29.     The Company has three divisions: Shutterfly Consumer, Lifetouch, and Shutterfly

24 Business Solutions. The Shutterfly Consumer segment provides products, such as portraits, cards and

25 stationery items, professionally-bound photo books and year books, personalized gifts and home

26
     décor products, and calendars and prints, as well as mugs, ornaments, candles, pillows, and blankets
27
     through the Shutterfly, Tiny Prints, and Groovebook domains. The Shutterfly Consumer segment
28
                                      -6-
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
              Case 3:19-cv-04540 Document 1 Filed 08/05/19 Page 7 of 19



     also rents photographic and video equipment under the BorrowLenses brand. The Lifetouch segment
 1

 2 offers photography services for schools, preschools, and retail stores under the JCPenney portrait

 3 brand at approximately 400 retail studios, as well as churches and other groups. The Shutterfly

 4 Business Solutions provides direct marketing and other end-consumer communications, as well as

 5
     just-in-time and inventory free printing services.
 6
            30.     On June 10, 2019, Shutterfly and Apollo executed the Merger Agreement.
 7
            31.     Following execution of the Merger Agreement, Shutterfly and Apollo issued a joint
 8
     press release announcing the Proposed Transaction, which stated, in relevant part:
 9

10          REDWOOD CITY, Calif.--(BUSINESS WIRE)--Jun. 10, 2019-- Shutterfly, Inc.
            (Nasdaq: SFLY) (“Shutterfly” or the “Company”), a leading retailer and
11          manufacturing platform dedicated to helping capture, preserve, and share life’s
            important moments, today announced that it has entered into a definitive agreement
12          with affiliates of certain funds (the “Apollo Funds”) managed by affiliates of Apollo
            Global Management, LLC (together with its consolidated subsidiaries, “Apollo”)
13
            (NYSE: APO), a leading global alternative investment manager, pursuant to which the
14          Apollo Funds will acquire all the outstanding shares of Shutterfly for $51.00 per share
            in cash, or enterprise value of approximately $2.7 billion.
15
            The $51.00 per share cash consideration represents a premium of 31% when compared
16          to Shutterfly’s unaffected closing stock price of $38.91 on April 23, 2019, the last
17          trading day before a media report was published speculating that Apollo Funds were
            considering a bid for the Company. The Shutterfly Board of Directors unanimously
18          approved the agreement with the Apollo Funds and recommends that Shutterfly
            stockholders vote in favor of the transaction.
19
            “Earlier this year, Shutterfly announced the formation of a Strategic Review
20          Committee to continue the Board of Directors’ ongoing review of strategic alternatives
21          for the Company,” said William Lansing, Shutterfly’s Chairman of the Board. “We
            ran a broad and comprehensive process, engaging with a significant number of
22          potential buyers, and are pleased that the process culminated in a transaction that
            maximizes value for Shutterfly stockholders. We look forward to working closely with
23          Apollo as we continue to build a compelling service that enables deeper, more personal
            relationships for our customers, and to advance our digital and manufacturing
24          capabilities to support sustainable growth.”
25
            “Shutterfly has cultivated a deep connection with customers through its three
26          divisions, Shutterfly Consumer, Shutterfly Business Solutions and Lifetouch, each of
            which we view as exceptional platforms with leading positions in their respective
27          segments,” said David Sambur, Senior Partner at Apollo. “At a time when billions of
            photos are taken every day, Shutterfly has led the charge as a pioneer of personalized
28
                                      -7-
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
             Case 3:19-cv-04540 Document 1 Filed 08/05/19 Page 8 of 19



            photo products and school photography, helping consumers capture, preserve and
 1          share life’s most important moments. We are excited to work with Shutterfly’s
 2          leadership and talented team of dedicated employees to grow each of the businesses
            and further enhance customer relationships across both Shutterfly and Lifetouch.”
 3
            Lansing continued, “This transaction is a testament to our outstanding team of talented
 4          employees and the company they have built. What began as a digital photo printing
            company is now a large and diversified business that has successfully evolved with
 5
            our customers. As we enter this exciting new chapter for Shutterfly, Apollo is an ideal
 6          strategic partner, as they will provide additional resources and industry knowledge
            while we continue to work on our important business initiatives.”
 7
            In a separate press release issued today, Shutterfly announced the appointment of Ryan
 8          O’Hara as its President and Chief Executive Officer, effective June 24, 2019.
 9
     Insiders’ Interests in the Proposed Transaction
10
            32.     Shutterfly insiders are the primary beneficiaries of the Proposed Transaction, not the
11
     Company’s public stockholders. The Board and the Company’s executive officers are conflicted
12
     because they will have secured unique benefits for themselves from the Proposed Transaction not
13

14 available to Plaintiff and the public stockholders of Shutterfly.

15          33.     Notably, Shutterfly directors and executive officers stand to reap substantial financial
16 benefits for securing the deal with Apollo. According to the Merger Agreement, outstanding and

17
     unvested restricted stock units (“RSUs”) held by non-employee directors will accelerate and become
18
     fully vested. Upon completion of the Proposed Transaction, Shutterfly’s non-employee directors will
19
     collectively receive approximately $9.5 million in connection with their outstanding Company RSUs.
20

21          34.     Shutterfly’s executives similarly stand to benefit from the Proposed Transaction. Each

22 of Shutterfly’s named executive officers’ Company Options will accelerate and be converted into

23 cash payments.      In addition, their performance-based share units (“PSUs”) and market-based
24 restricted stock units (“MSUs”) are subject to partial acceleration and will vest and convert into the

25
     right to receive cash payments. Further, defendant O’Hara’s RSUs with an approximate value of $3.0
26
     million will accelerate and become vested upon completion of the Proposed Transaction. The
27

28
                                      -8-
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                 Case 3:19-cv-04540 Document 1 Filed 08/05/19 Page 9 of 19



     following tables set forth the value of the Company Options, RSUs, PSUs, and MSUs the Company’s
 1

 2 executive officers stand to receive:

 3

 4

 5

 6

 7

 8
 9

10
     The Proxy Statement Contains Material Misstatements and Omissions
11

12          35.      The defendants filed a materially incomplete and misleading Proxy Statement with the

13 SEC and disseminated it to Shutterfly’s stockholders. The Proxy Statement misrepresents or omits

14 material information that is necessary for the Company’s stockholders to make an informed decision

15
     whether to vote their shares in favor of the Proposed Transaction or seek appraisal.
16
            36.      Specifically, as set forth below, the Proxy Statement fails to provide Company
17
     stockholders with material information or provides them with materially misleading information
18

19 concerning: (i) Shutterfly’s financial projections, relied upon by the Company’s financial advisor,

20 Morgan Stanley, in its valuation analyses; (ii) the valuation analyses prepared by Morgan Stanley in

21 connection with the rendering of its fairness opinion; and (iii) Company insiders’ potential conflicts

22 of interest. Accordingly, Shutterfly stockholders are being asked to make a voting or appraisal

23
     decision in connection with the Proposed Transaction without all material information at their
24
     disposal.
25
     Material Omissions Concerning Shutterfly’s Financial Projections
26

27

28
                                      -9-
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
             Case 3:19-cv-04540 Document 1 Filed 08/05/19 Page 10 of 19



            37.    The Proxy Statement omits material information regarding the Company’s financial
 1

 2 projections provided by Shutterfly management and relied upon by Morgan Stanley for its analyses.

 3          38.    The Proxy Statement sets forth that at the April 23, 2019 Board meeting, the Board,

 4 members of Shutterfly senior management and representatives of Morgan Stanley reviewed

 5
     Shutterfly’s financial projections through 2021 under both a base case scenario (“Management Case”)
 6
     and a sensitivity case scenario (“Sensitivity Case,” and together with the Management Case, the
 7
     “Management Projections”) with the Board directing representatives of Morgan Stanley to utilize
 8
     both the Management Case projections and the Sensitivity Case projections in connection with its
 9

10 financial analyses.

11          39.    The Proxy Statement misleads the Company’s stockholders as to the reasonableness
12 and reliability of the Management Projections. With respect to the Management Projections, the

13
     Proxy Statement states that the Board considered:
14
            certain forecasts prepared by and on bases reflecting the best currently available
15          estimates and judgements of our senior management, including both the “base
            case” and “sensitivity case” projections, which projections (the “Management
16          Projections”) were also made available to representatives of Morgan Stanley for
17          purposes of rendering its fairness opinion to our Board and performing its related
            financial analyses. . . .
18
     Proxy Statement at 39 (emphasis added). The Proxy Statement further states that:
19
            In the view of our management, the [Management Projections were] prepared on a
20          reasonable basis, reflected the best estimates and judgments available to our
21          management at the time and presented, to the best of our management’s
            knowledge and belief, the expected course of action and our expected future
22          financial performance as of the date such information was prepared.

23 Id. at 53 (emphasis added).

24          40.    These statements give Shutterfly stockholders at least two false impressions. First,
25
     these statements assert that both the “Management Case” and “Sensitivity Case” projections reflected
26
     the best “estimates and judgments available to [Shutterfly’s] management at the time and presented,
27
     to the best of [Shutterfly] management’s knowledge and belief, the expected course of action and
28
                                      - 10 -
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
             Case 3:19-cv-04540 Document 1 Filed 08/05/19 Page 11 of 19



     [Shutterfly’s] expected future financial performance as of the date such information was prepared.”
 1

 2 See Id. This is impossible given the immense discrepancy in the projection sets. A comparison of

 3 the Management Case and Sensitivity Case projections, including the respective unlevered free cash

 4 flow (“UFCF”) projections, reveals two drastically different pictures of Shutterfly’s future prospects

 5
     ($ in millions):
 6
            Management Case
 7

 8
 9

10

11
            Projected Unlevered Free Cash Flow—Management Case
12

13

14

15

16

17          Management Sensitivity Case

18

19

20

21

22          Projected Unlevered Free Cash Flow—Sensitivity Case

23

24

25

26

27

28
                                      - 11 -
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
             Case 3:19-cv-04540 Document 1 Filed 08/05/19 Page 12 of 19



            41.     The implied values resulting from Morgan Stanley’s Discounted Cash Flow Analysis
 1

 2 (“DCF”) of Shutterfly further highlight the two drastically different pictures of Shutterfly’s future

 3 prospects under the Management Case and Sensitivity Case as set forth below:

 4

 5

 6

 7

 8 Id. at 49. Notably, the Merger Consideration of $51.00 falls completely below the implied range of
 9 values, $55.89 - $90.54, Morgan Stanley calculated using the Management Case projections.

10          42.     The Proxy Statement further fails to adequately disclose the assumptions underlying
11
     the Sensitivity Case. With respect to the Sensitivity Case, the Proxy Statement sets forth:
12
            [Shutterfly] management also prepared “sensitivity case” forecasts that represented a
13          downside view that gave greater weighting to the risk and challenges facing Shutterfly
            as an independent company in order to facilitate scenario planning discussions with
14
            our Board at its meeting on May 29, 2019. The sensitivity case forecast assumed
15          declines in our Consumer and Lifetouch revenue beginning in 2021, reflecting more
            intense competition in our Consumer business than we presently anticipate, and
16          reduced demand for our Lifetouch products due to lower participation among
            schools than we presently anticipate.
17
     Id. at 55 (emphasis added). These statements are false and/or misleading as the Sensitivity Case
18

19 forecast did not solely assume declines in Shutterfly’s Consumer and Lifetouch revenue beginning in

20 2021. As shown in the Sensitivity Case table set forth above, Consumer and Lifetouch revenue for

21 the Sensitivity Case is lower in both 2019 and 2020 as compared to the Management Case.

22
            43.     The Proxy Statement must correct the false and misleading statements concerning the
23
     Sensitivity Case and disclose the reasons the Sensitivity Case has lower forecasted revenues for 2019
24
     and 2020.
25

26          44.     The Proxy Statement also fails to and must disclose (i) who requested that Shutterfly

27 management create a Sensitivity Case; (ii) the reasons for the creation of a Sensitivity Case; (iii) when

28
                                      - 12 -
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
             Case 3:19-cv-04540 Document 1 Filed 08/05/19 Page 13 of 19



     the request to create a Sensitivity Case was made; and (iv) why the Board directed Morgan Stanley
 1

 2 to utilize both the Management Case projections and the Sensitivity Case projections in connection

 3 with its financial analysis.

 4          45.     The omission of this information renders the statements in the “Background of the
 5
     Merger” and “Financial Projections” sections of the Proxy Statement false and/or materially
 6
     misleading in contravention of the Exchange Act.
 7
     Material Omissions Concerning Morgan Stanley’s Financial Analyses
 8
            46.     The Proxy Statement describes Morgan Stanley’s fairness opinion and the various
 9

10 valuation analyses it performed in support of its opinion. However, the description of Morgan

11 Stanley’s fairness opinion and analyses fails to include key inputs and assumptions underlying these

12 analyses. Without this information, as described below, Shutterfly’s public stockholders are unable

13
     to fully understand these analyses and, thus, are unable to determine what weight, if any, to place on
14
     Morgan Stanley’s fairness opinion in determining whether to vote in favor of the Proposed
15
     Transaction or seek appraisal. This omitted information, if disclosed, would significantly alter the
16

17 total mix of information available to Shutterfly’s stockholders.

18          47.     With respect to Morgan Stanley’s Discounted Cash Flow Analysis, the Proxy

19 Statement fails to disclose: (i) quantification of the inputs and the assumptions underlying the discount

20 rate range of 7.3% to 8.6%; (ii) the terminal values for the Company; and (iii) the outstanding shares

21
     of Shutterfly common stock on a fully-diluted basis, as provided by Company management.
22
            48.     With respect to Morgan Stanley’s Discounted Equity Value Analysis, the Proxy
23
     Statement fails to disclose: (i) Morgan Stanley’s basis for applying the range of aggregate value to
24

25 Adjusted EBITDA multiples and the range of stock price to free cash flow per share multiples used in

26 the analysis; (ii) net debt; and (iii) quantification of the inputs and assumptions underlying the discount

27 rate of 10.0%.

28
                                      - 13 -
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
             Case 3:19-cv-04540 Document 1 Filed 08/05/19 Page 14 of 19



            49.     With respect to Morgan Stanley’s Precedent Transactions Analysis, the Proxy
 1

 2 Statement fails to disclose the individual multiples and financial metrics for the transactions observed

 3 by Morgan Stanley.

 4          50.     With respect to Morgan Stanley’s Public Trading Comparables Analysis, the Proxy
 5
     Statement fails to disclose: (i) the “Street Case” projections; and (ii) the estimated outstanding shares
 6
     of the Company’s common stock on a fully diluted basis, as provided by Company management.
 7
            51.     With respect to Morgan Stanley’s Equity Research Analysts’ Future Price Targets
 8
     analysis, the Proxy Statement fails to disclose the price targets for Shutterfly common stock and the
 9

10 sources thereof.

11          52.     When a banker’s endorsement of the fairness of a transaction is touted to stockholders,
12 the valuation methods used to arrive at that opinion as well as the key inputs and range of ultimate

13
     values generated by those analyses must also be fairly disclosed.
14
            53.     The omission of this information renders the statements in the “Fairness Opinion of
15
     Morgan Stanley & Co. LLC” and “Financial Projections” sections of the Proxy Statement false and/or
16

17 materially misleading in contravention of the Exchange Act.

18 Material Omissions Concerning Company Insiders’ Potential Conflicts of Interest

19          54.     The Proxy Statement fails to disclose material information concerning the conflicts of
20 interest faced by Shutterfly insiders.

21
            55.     In the June 10, 2019 press release announcing the Proposed Transaction, David
22
     Sambur, Senior Partner at Apollo, is quoted as stating, “[w]e are excited to work with Shutterfly’s
23
     leadership and talented team of dedicated employees to grow each of the businesses and further
24

25 enhance customer relationships across both Shutterfly and Lifetouch.” According to the Proxy

26 Statement:

27          As of the date of this proxy statement none of our executive officers has entered into,
            or committed to enter to into, any arrangements or other understandings regarding
28
                                      - 14 -
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
             Case 3:19-cv-04540 Document 1 Filed 08/05/19 Page 15 of 19



            continued employment with or service to Apollo or its subsidiaries or affiliates
 1          following the Merger. While it is possible that Apollo may enter into such
 2          arrangements in the future, at this time there can be no assurance that Apollo will enter
            into any employment or other arrangements with our management, or if so, of the
 3          terms and conditions of any such arrangements.

 4 Id. at 61. Yet, the Proxy Statement further fails to disclose whether any of Apollo’s prior proposals

 5
     or indications of interest mentioned management retention or equity participation in the combined
 6
     company.
 7
            56.      Communications regarding post-transaction employment and merger-related benefits
 8
     during the negotiation of the underlying transaction must be disclosed to stockholders.            This
 9

10 information is necessary for stockholders to understand potential conflicts of interest of management

11 and the Board, as that information provides illumination concerning motivations that would prevent

12 fiduciaries from acting solely in the best interests of the Company’s stockholders.

13
            57.      The omission of this information renders the statements in the “Background of the
14
     Merger” section of the Proxy Statement false and/or materially misleading in contravention of the
15
     Exchange Act.
16

17          58.      The Individual Defendants were aware of their duty to disclose this information and

18 acted negligently (if not deliberately) in failing to include this information in the Proxy Statement.

19 Absent disclosure of the foregoing material information prior to the stockholder vote on the Proposed

20 Transaction, Plaintiff and the other members of the Class will be unable to make a fully-informed

21
     decision whether to vote in favor of the Proposed Transaction or seek appraisal and are thus threatened
22
     with irreparable harm warranting the injunctive relief sought herein.
23

24

25

26

27

28
                                      - 15 -
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
             Case 3:19-cv-04540 Document 1 Filed 08/05/19 Page 16 of 19



                                            CLAIMS FOR RELIEF
 1

 2                                                   COUNT I

 3      Class Claims Against All Defendants for Violations of Section 14(a) of the Exchange Act
                           And SEC Rule 14a-9 Promulgated Thereunder
 4
            59.     Plaintiff repeats all previous allegations as if set forth in full.
 5

 6          44.     SEC Rule 14a-9, 17 C.F.R. §240.14a-9, promulgated pursuant to Section 14(a) of the

 7 Exchange Act, provides:

 8          No solicitation subject to this regulation shall be made by means of any proxy
            statement, form of proxy, notice of meeting or other communication, written or oral,
 9
            containing any statement which, at the time and in light of the circumstances under
10          which it is made, is false or misleading with respect to any material fact, or which
            omits to state any material fact necessary in order to make the statements therein not
11          false or misleading or necessary to correct any statement in any earlier communication
            with respect to the solicitation of a proxy for the same meeting or subject matter which
12          has become false or misleading.
13
            45.     During the relevant period, defendants disseminated the false and misleading Proxy
14
     Statement specified above, which failed to disclose material facts necessary in order to make the
15
     statements made, in light of the circumstances under which they were made, not misleading in
16

17 violation of Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

18          46.     By virtue of their positions within the Company, the defendants were aware of this

19 information and of their duty to disclose this information in the Proxy Statement. The Proxy

20 Statement was prepared, reviewed, and/or disseminated by the defendants. The Proxy Statement

21
     misrepresented and/or omitted material facts, including material information about the Company’s
22
     financial projections, the data and inputs underlying the financial valuation analyses that support the
23
     fairness opinion provided by the Company’s financial advisor and Company insiders’ potential
24

25 conflicts of interest. The defendants were at least negligent in filing the Proxy Statement with these

26 materially false and misleading statements.

27

28
                                      - 16 -
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
             Case 3:19-cv-04540 Document 1 Filed 08/05/19 Page 17 of 19



            47.     The omissions and false and misleading statements in the Proxy Statement are material
 1

 2 in that a reasonable stockholder would consider them important in deciding how to vote on the

 3 Proposed Transaction or whether to seek appraisal. In addition, a reasonable investor would view a

 4 full and accurate disclosure as significantly altering the “total mix” of information made available in

 5
     the Proxy Statement and in other information reasonably available to stockholders.
 6
            48.     By reason of the foregoing, the defendants have violated Section 14(a) of the Exchange
 7
     Act and SEC Rule 14a-9(a) promulgated thereunder.
 8
            49.     Because of the false and misleading statements in the Proxy Statement, Plaintiff and
 9

10 the Class are threatened with irreparable harm, rendering money damages inadequate. Therefore,

11 injunctive relief is appropriate to ensure defendants’ misconduct is corrected.

12                                                  COUNT II
13
                            Class Claims Against the Individual Defendants for
14                            Violation of Section 20(a) of the Exchange Act

15          50.     Plaintiff repeats all previous allegations as if set forth in full.
16          51.     The Individual Defendants acted as controlling persons of Shutterfly within the
17
     meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as
18
     officers or directors of Shutterfly and participation in or awareness of the Company’s operations or
19
     intimate knowledge of the false statements contained in the Proxy Statement filed with the SEC, they
20

21 had the power to influence and control and did influence and control, directly or indirectly, the

22 decision-making of the Company, including the content and dissemination of the various statements

23 which Plaintiff contends are false and misleading.

24          52.     Each of the Individual Defendants was provided with or had unlimited access to copies
25
     of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to or shortly
26
     after these statements were issued and had the ability to prevent the issuance of the statements or
27
     cause the statements to be corrected.
28
                                      - 17 -
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
             Case 3:19-cv-04540 Document 1 Filed 08/05/19 Page 18 of 19



            53.     In particular, each of the Individual Defendants had direct and supervisory
 1

 2 involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

 3 the power to control or influence the particular transactions giving rise to the securities violations as

 4 alleged herein, and exercised the same. The Proxy Statement at issue contains the unanimous

 5
     recommendation of each of the Individual Defendants to approve the Proposed Transaction. They
 6
     were, thus, directly involved in the making of this document.
 7
            54.     In addition, as the Proxy Statement sets forth at length, and as described herein, the
 8
     Individual Defendants were each involved in negotiating, reviewing, and approving the Proposed
 9

10 Transaction. The Proxy Statement purports to describe the various issues and information that they

11 reviewed and considered — descriptions which had input from the Individual Defendants.

12          55.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a) of
13
     the Exchange Act.
14
            56.     Plaintiff and the Class have no adequate remedy at law. Only through the exercise of
15
     this Court’s equitable powers can Plaintiff and the Class be fully protected from the immediate and
16

17 irreparable injury that defendants’ actions threaten to inflict.

18                                         PRAYER FOR RELIEF

19          WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief, including
20 injunctive relief, in his favor on behalf of Shutterfly, and against defendants, as follows:

21
            A.      Ordering that this action may be maintained as a class action and certifying Plaintiff
22
     as the Class representative and Plaintiff’s counsel as Class counsel;
23
            B.      Preliminarily and permanently enjoining defendants and all persons acting in concert
24

25 with them from proceeding with, consummating, or closing the Proposed Transaction and any vote

26 on the Proposed Transaction, unless and until defendants disclose and disseminate the material

27 information identified above to Shutterfly stockholders;

28
                                      - 18 -
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
            Case 3:19-cv-04540 Document 1 Filed 08/05/19 Page 19 of 19



            C.     In the event defendants consummate the Proposed Transaction, rescinding it and
 1

 2 setting it aside or awarding rescissory damages to Plaintiff;

 3          D.     Awarding Plaintiff the costs of this action, including reasonable allowance for

 4 Plaintiff’s attorneys’ and experts’ fees; and

 5
            E.     Granting such other and further relief as this Court may deem just and proper.
 6
                                               JURY DEMAND
 7
            Plaintiff demands a trial by jury on all claims and issues so triable.
 8
     Dated: August 5, 2019                                WEISSLAW LLP
 9                                                        Joel E. Elkins
10
                                                          By: /s/ Joel E. Elkins
11
                                                          Joel E. Elkins
12                                                        9107 Wilshire Blvd., Suite 450
                                                          Beverly Hills, CA 90210
13                                                        Telephone: 310/208-2800
14                                                        Facsimile: 310/209-2348
                                                                  -and-
15                                                        Richard A. Acocelli
                                                          1500 Broadway, 16th Floor
16                                                        New York, NY 10036
     OF COUNSEL:
                                                          Telephone: 212/682-3025
17                                                        Facsimile: 212/682-3010
     BRAGAR EAGEL & SQUIRE, P.C.
18   Melissa A. Fortunato (SBN 319767)
     885 Third Avenue, Suite 3040                         Attorneys for Plaintiff
19   New York, New York 10022
     Tel: (212) 308-5858
20   Fax: (212) 486-0462
     Email: fortunato@bespc.com
21
     Attorneys for Plaintiff
22

23

24

25

26

27

28
                                     - 19 -
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
